Citation Nr: 1456642	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  11-16 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES


1.  Entitlement to service connection for migraines.

2.  Entitlement to an initial compensable rating for bilateral recurrent uveitis/iritis.

3.  Entitlement to separate ratings for polyneuropathy of both upper and lower extremities, rated as a combined rating for fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1991 to November 1991, October 2001 to October 2002, and January 2003 to December 2005, with service in the Persian Gulf.

This case comes to the Board of Veterans' Appeals (Board) from October 2007 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In November 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In October 2014, the Veteran testified during a Board hearing via videoconference.  

The Board notes that a claim for service connection for migraines has been previously denied in February 1998, August 1998, and August 2006 rating decisions.  Those decisions have become final.  However, an April 2011 rating decision granted service connection for a cervical spine disability and among the Veteran's current contentions is that his migraines are secondary to that cervical spine disability.  The grant of service connection for a cervical spine disability has created a new legal basis for entitlement to service connection and thus the current claim is separate and distinct from the previous, finally denied claims.  Therefore, the claim may be adjudicated de novo and therefore new and material evidence is not required.  Spencer v. Brown, 4 Vet. App. 283 (1993).

The issue of entitlement to service connection for migraines is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

During a November 2011 hearing, the Veteran requested a withdrawal of the appeal of claims for separate ratings for polyneuropathy of both upper and lower extremities and an initial compensable rating for bilateral recurrent uveitis/iritis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the claims for separate ratings for polyneuropathy of both upper and lower extremities and an initial compensable rating for bilateral recurrent uveitis/iritis are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the Veteran or by the authorized representative.  38 C.F.R. § 20.204 (2014).

On the record during a September 2011 hearing, the Veteran requested a withdrawal of his appeal of the claims for separate ratings for polyneuropathy of both upper and lower extremities and an initial compensable rating for bilateral recurrent uveitis/iritis.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to those claims.  Thus, the Board does not have jurisdiction to review the appeal as to those claims, and they must be dismissed.  




ORDER

The appeal of the claim for separate evaluations for polyneuropathy of both upper and lower extremities is dismissed.

The appeal of the claim for an initial compensable rating for bilateral recurrent uveitis/iritis is dismissed.


REMAND

The Veteran initially claimed that his migraines were due to an eye disability, for which service connection was granted in an October 2007 rating decision.  He then claimed his migraines were due to the anthrax vaccine.  He now claims the migraines are due to the anthrax vaccine and a neck disability, for which service connection was granted in an April 2011 rating decision.  

A review of the Veteran's service medical records shows that he denied a history of frequent or severe headaches during a June 1991 enlistment examination prior to active duty.  A June 2001 record, dated prior to his second period of active duty, shows complaints of throbbing headaches and a diagnosis of a migraine headache syndrome related to allergies.  An August 2001 record shows a history of sinus problems and complaints of headaches on the left side around the eye.  A record of immunizations shows he received an anthrax vaccine in January 2003.  A January 2003 record shows a diagnosis of recurrent headaches associated with the anthrax vaccine.  A December 2003 record shows a history of headaches since May 2003.  A June 2004 record shows a history of probable occipital neuralgia secondary to upper shoulder and paracervical myofascial trigger points status post injections and a small soft tissue mass in the suboccipital region.  A December 2004 record shows a diagnosis of tension headaches.  A February 2005 medical summary from the Walter Reed National Vaccine Healthcare Center shows a diagnosis of recurrent headaches temporally associated with the receipt of the anthrax vaccination.

A December 1997 VA examination report shows the examiner's observation that the Veteran's headaches began around the time his visual difficulty began, but the two did not appear to be related.  The examiner noted the Veteran's report that he had more headaches when his iritis was troublesome but he had headaches whether or not his eye symptoms were present.  

An October 2008 VA examination report shows the examiner's opinion that the Veteran's service experience was unlikely to have aggravated migraines in the absence of head trauma.

A September 2012 VA examination report, completed by the examiner who conducted the October 2008 examination, shows the examiner's opinion that the Veteran's migraines clearly and unmistakably existed prior to service and clearly and unmistakably were not aggravated by any event in service.  The examiner noted the December 1997 VA examination report showing a history of headaches that began in 1991 around the same time as the uveitis but were deemed unrelated to the uveitis, and a diagnosis of vascular headaches.  The examiner further noted that while the Veteran was not formally diagnosed with migraines until 2005, he had vascular headaches which were likely migraines going back to before service.  

The service medical records suggest that the Veteran's migraines may have begun during his first period of active duty and may be related to a left eye injury, allergies, the anthrax vaccine, and a neck disability.  Service connection is in effect for bilateral recurrent uveitis/iritis and degenerative disc disease of the cervical spine.  The Board also notes that service connection has been granted for chronic allergic rhinitis.  

The Board acknowledges the VA medical opinions but observes that they are incomplete.  While the December 1997 examiner indicated that the headaches were not causally related to the eye disability, the examiner did not specify whether the headaches had been aggravated by the eye disability.  While the October 2008 examiner opined that the migraines were not aggravated by service, the examiner did not specifically address the effect, if any, of the anthrax vaccine.  While that examiner opined in September 2012 that the migraines clearly and unmistakably existed prior to service and clearly and unmistakably were not aggravated by service, the examiner's statement that the migraines likely predated service does not support such an opinion.  There are no medical opinions on whether the migraines were caused or aggravated by chronic allergic rhinitis or degenerative disc disease of the cervical spine.

Thus, the Veteran should be provided another examination by an examiner who has not previously examined the Veteran to obtain the needed medical opinions.  Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment records through September 2008.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since September 2008.

2.  Then, schedule the Veteran for a VA examination with a medical doctor examiner who has not previously examined him to determine the etiology of migraines.  The examiner should review the claims folder and note that review in the report.  The examiner should consider the service medical records showing complaints of throbbing headaches and a diagnosis of a migraine headache syndrome related to allergies in June 2001; a history of sinus problems and complaints of headaches on the left side around the eye in August 2001; a diagnosis of headaches associated with the anthrax vaccine in January 2003; a history of occipital neuralgia secondary to upper shoulder and paracervical myofascial trigger points status post injections and a small soft tissue mass in the suboccipital region in June 2004; a diagnosis of tension headaches in December 2004; and a diagnosis of headaches temporally associated with the receipt of the anthrax vaccination in February 2005.  The examiner should also consider the December 1997, October 2008, and September 2012 VA examination reports.  The examiner should provide a rationale for all opinions.  Specifically, the examiner should address the following.

(a)  The examiner should state whether the Veteran's migraines clearly and unmistakably (undebatably) existed prior to entry into active service.  If the examiner determines that the migraines clearly and unmistakably existed prior to entry into active service, the examiner should state whether there is clear and unmistakable (undebatable) evidence that the migraines did not increase in severity during active service.  If the preexisting migraines underwent an increase in disability during active service, the examiner should state whether that increase was beyond the natural progress of the disease.  If the migraines did not clearly and unmistakably exist prior to service, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the migraines had their onset in or are related to active service, to include the anthrax vaccine.

(b)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that migraines were caused or aggravated (worsened beyond the natural progress of the disease) by service-connected bilateral recurrent uveitis/iritis.

(c)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that migraines were caused or aggravated (worsened beyond the natural progress of the disease) by service-connected degenerative disc disease of the cervical spine.

(d)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that migraines were caused or aggravated (worsened beyond the natural progress of the disease) by service-connected chronic allergic rhinitis.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


